IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RONALD L. TODD and JOY L.               NOT FINAL UNTIL TIME EXPIRES TO
TODD,                                   FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioners,
                                        CASE NO. 1D16-3140
v.

PATRICK M. DINEEN and TONI
W. DINEEN,

     Respondents.
___________________________/

Opinion filed August 12, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Michael H. Crew of Crew & Crew, P.A., Ft. Walton Beach, for Petitioners.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.